Citation Nr: 0513674	
Decision Date: 05/19/05    Archive Date: 06/01/05	

DOCKET NO.  04-20 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

Entitlement to service connection for residuals of a right 
ankle injury.

Entitlement to service connection for residuals of a left 
ankle injury.

Entitlement to service connection for degenerative joint 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, that denied the benefits sought 
on appeal.  The veteran, who had active service from June 
1965 to June 1967, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran currently has arthritis of his right and left 
ankles that is causally or etiologically related to service.

3.  Degenerative joint disease of the lumbar spine was not 
manifested during service, within one year of separation from 
service, and is not shown to be causally or etiologically 
related to service.


CONCLUSIONS OF LAW

1.  Residuals of a right ankle injury, and specifically 
arthritis of the right ankle was incurred during active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

2.  Residuals of a left ankle injury, and specifically 
arthritis of the left ankle was incurred during active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

3.  Degenerative joint disease of the lumbar spine was not 
incurred in or aggravated during active service, nor may it 
be presumed to have been so.  §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, this was accomplished 
by way of a letter from the RO to the veteran dated in 
February 2003.  This letter, provided to the veteran prior to 
the initial decision in this case, notified him of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to the benefit sought and 
whether or not the veteran or the VA bore the burden of 
producing or obtaining that evidence or information.  
Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), the RO essentially satisfied the notice 
requirements by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence the VA would seek to provide; 
(3) informing the veteran about the information and evidence 
the claimant was expected to provide; and (4) requesting the 
veteran provide any information or evidence in the veteran's 
possession that pertains to the claim.  

Thereafter, the veteran received the August 2003 rating 
decision and the Statement of the Case.  Collectively, these 
documents issued in connection with this appeal notified the 
veteran of the evidence considered, the pertinent laws and 
regulations and the reasons his claim was denied.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records are associated with the 
claims file as are medical records identified by the veteran.  
Additionally, the RO afforded the veteran a VA examination in 
order to answer the medical question presented in this case.  
Neither the veteran nor his representative has made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in connection with his claim.  Accordingly, the 
Board finds that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the case is ready for appellate review.

The veteran essentially contends that he has arthritis of his 
ankles and lumbar spine as a result of various aspects of his 
physical training and parachute jumps he performed during 
service.  The veteran also points out that he was seen for 
complaints associated with his ankles and lumbar spine during 
service.  

Under applicable law, service connection will be granted if 
it is shown that a veteran suffers from a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may also be granted 
for certain chronic diseases, such as arthritis, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service.  
38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain:  (1) Medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the inservice disease or injury.  Pond v. West, 
12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995).

A review of the evidence of record discloses that arthritis 
of the ankles and the lumbar spine was not manifested during 
service or within one year of separation from service.  
Specifically, service medical records contain no evidence of 
complaints, treatment or diagnosis of arthritis during 
service, and arthritis of the ankles and lumbar spine was not 
shown for many years following separation from service.  
While service medical records do document complaints 
associated with the veteran's ankle and lumbar spine during 
service, no chronic disability with respect to the ankles or 
back was shown during service.  

The Board does acknowledge that the veteran reported 
occasional backache at the time of a May 1967 separation 
physical examination, but clinical evaluation of the spine 
was normal.  The Board would also observe that service 
records reflect that the veteran served in an infantry 
Military Occupational Specialty, attended airborne school and 
had been awarded a Parachutist's Badge.  Based on this 
evidence, the Board finds that the record establishes that 
the veteran did undergo rigorous training, including airborne 
training, and finds that the veteran's contention that he 
participated in 32 parachute jumps to be credible and 
consistent with the evidence of record.

The remaining question then is whether there is a 
relationship between the arthritis of the ankles and back, 
and the training and parachute jumps the veteran participated 
in during service.  In this regard, there are opinions from 
three physicians regarding the etiology of the veteran's 
disorders, one from the examiner who performed the August 
2003 VA examination and statements from two private 
physicians, Lynnford S. Wilson, M.D., and L. Sam Wilson, Jr., 
M.D.  The August 2003 VA examination fails to diagnose 
arthritis of the right ankle, but did diagnose degenerative 
arthritis of the left ankle, and concluded that the 
degenerative arthritis of the left ankle was not related to 
service.  On the other hand, both private physicians indicate 
that the veteran had bilateral arthritis of his ankles that 
was related to service.  

The Board finds that the medical evidence of record creates a 
reasonable doubt as to whether the veteran has arthritis of 
his right ankle and whether the bilateral ankle arthritis is 
related to service.  Resolving any reasonable doubt in the 
veteran's favor, the Board finds that service connection for 
arthritis of the right and left ankles is warranted.

With respect to the veteran's degenerative joint disease of 
the lumbar spine, there is simply no medical opinion of 
record which relates that diagnosis to service.  Neither 
opinion from the private physicians addresses degenerative 
joint disease of the lumbar spine, and the examiner who 
performed the August 2003 VA examination concluded that the 
degenerative arthritis of the lumbar spine was likely due to 
the aging process.  In the absence of medical evidence which 
demonstrates a nexus or relationship between the veteran's 
degenerative joint disease of the lumbar spine, the Board 
concludes that service connection for degenerative joint 
disease of the lumbar spine is not established. 


ORDER

Service connection for arthritis of the right ankle is 
granted.

Service connection for arthritis of the left ankle is 
granted.

Service connection for degenerative joint disease of the 
lumbar spine is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


